Citation Nr: 1513408	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1960 to February 1963.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran testified in support of this claim at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record.  This appeal is entirely electronic, so paperless, using the Veterans Benefits Management System (VBMS) and Virtual VA system.


FINDINGS OF FACT

1.  The Veteran did not appeal a July 1981 rating decision earlier considering and denying his claim of entitlement to service connection for bilateral hearing loss.

2.  But some of the additional evidence since received is not cumulative or redundant of evidence already of record and considered in that prior decision, tends to substantiate an element of this claim, and raises a reasonable possibility of substantiating this claim.

3.  Moreover, it is just as likely as not his bilateral (so left and right ear) hearing loss, though at least partly, if not entirely, pre-existing his service, was permanently worsened on account of his service.



CONCLUSIONS OF LAW

1.  The July 1981 rating decision earlier considering and denying this claim of entitlement to service connection for bilateral hearing loss is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  There is new and material evidence since that decision, however, to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria are met for his entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Because the Board is reopening this claim, there is no need to discuss whether the Veteran has received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially insofar as the specific reasons this claim was previously denied.  Consider also that a precedent opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.


In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide 
veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).  

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  

Additionally, since the Board is not only reopening but also fully granting this claim, meaning even on its underlying merits, the Board also need not discuss whether there has been compliance with the remaining duty-to-notify-and-assist obligations because this, too, is ultimately inconsequential.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


New and Material Evidence to Reopen this Claim

In July 1981 the RO earlier considered and denied this claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal that prior decision, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The basis of the denial of service connection for this claimed bilateral hearing loss in the prior July 1981 RO decision was that the Veteran's hearing loss existed prior to his military service and was not aggravated by his service.  

Additional evidence received since that July 1981denial of this claim, however, addresses an element of this claim and raises a reasonable possibility of substantiating this claim.  In particular, the Veteran had a January 2011 VA compensation examination, and the examiner acknowledged there was a "threshold shift" in the Veteran's hearing acuity during his time in service.  

The U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has held that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim, although, as mentioned, such an opinion has been offered in this particular instance.  Rather, and in any event, if there is newly-submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus (or, here, aggravation) could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.


Here, the Board is reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss owing to the VA compensation examiner's seeming concession of a change ("threshold shift") in the Veteran's hearing acuity during his service - even though, as also will be discussed, this same examiner ultimately concluded this threshold shift was not indicative of chronic (meaning permanent, not just temporary) aggravation of any pre-existing hearing loss.

Service Connection

A veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disability is noted upon entry into service, the Veteran may not bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim for aggravation of the disability during or as a result of his service.  But in this circumstance, the provisions of 38 C.F.R. § 1153 apply and he has the burden of establishing aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also 38 C.F.R. § 3.306 . 


To rebut the presumption of soundness (where a condition was not "noted" at entry into service), VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23 ,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005). 

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  But clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).

That said, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 ; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).


When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Despite his contentions to the contrary, the Veteran's military entrance examination noted he had hearing loss, so the presumption of soundness when entering service does not apply.  He therefore has to show that his service chronically (again, which means permanently) aggravated this pre-existing hearing loss.

The January 2011 VA compensation examiner noted there was a "threshold shift" in the Veteran's hearing loss during his military service - although, as also already alluded to, this same examiner then went on to explain this was not necessarily indicative of a chronic (permanent) worsening of the pre-existing hearing loss owing to the Veteran's service.  In other words, this examiner ultimately refuted any notion of aggravation of the pre-existing condition.  The fact remains, however, that service connection for tinnitus (ringing in the ears) already has been granted and attributed to the noise exposure and consequent injury (i.e., acoustic trauma) because of the Veteran's service.  Moreover, the January 2011 VA compensation examiner confirmed the Veteran has sufficient hearing loss according to 38 C.F.R. § 3.385 to be considered an actual ratable disability by VA standards.  And his private treatment records from First Coast Hearing Clinic, dated in July 2009, also show symmetrical mild sloping to profound sensorineural hearing loss in the right ear and a mild sloping to severe sensorineural hearing loss in the left ear.


The results of the hearing evaluations the Veteran had in service are varied, and at times his hearing tested worse whereas at others it instead tested better.  But on the whole, there is no disputing there was a change in his hearing acuity during his service.  And although the January 2011 VA compensation examiner explained that this change ("threshold shift") was merely temporary, as opposed to chronic or permanent, thus not reason for his current level of bilateral hearing loss, the additional evidence from the First Coast Hearing Clinic at least arguably tends to suggest otherwise.  Therefore, resolving this reasonable doubt in the Veteran's favor, there is sufficient indication his pre-existing hearing loss was permanently aggravated because of his military service.  Therefore, his claim for this consequent disability must be granted rather than denied.  38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened and granted on its underlying merits.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


